Citation Nr: 1546568	
Decision Date: 11/03/15    Archive Date: 11/10/15	

DOCKET NO.  13-09 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to service connection for the residuals of traumatic brain injury.



WITNESSES AT HEARING ON APPEAL

The appellant and spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from July 2003 to July 2007.  Pertinent evidence of record is to the effect that the Veteran has been awarded a Purple Heart Medal and a Combat Action Ribbon, among other awards.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In a decision of September 2014, the Board granted entitlement to service connection for the residuals of right knee strain, a determination which was effectuated in a subsequent rating decision of February 2015.  At that same time, the Board remanded for additional development the issue of entitlement to service connection for the residuals of traumatic brain injury.  The case is now, once more, before the Board for appellate review.  All records are now in Virtual VA and Veterans Benefits Management System electronic files.

For reasons which will be apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case continues to raise some question as to the exact nature and etiology of the Veteran's claimed traumatic brain injury.  

In that regard, at the time of the Board's prior remand in September 2014, it was noted that service treatment records reflected that the Veteran had sought treatment for right hand and arm numbness in February 2006, following his vehicle having been struck by an improvised explosive device (IED).  Significantly, at the time of that incident, the Veteran denied any loss of consciousness or "blacking out."  A Cognitive Capacity Screening Exam which was performed at the time noted that the Veteran answered 28 out of 30 questions correctly.  The Veteran now asserts that, as a result of the aforementioned episode, he sustained traumatic brain injury, residuals of which include cognitive deficits.  

Noted at the time of the Board's prior remand was that the Veteran's record reflected conflicting findings and opinions regarding whether the Veteran had, in fact, sustained head injury.  Among other things, on service discharge examination in May 2007, it was noted that there was no evidence of any head injury.  However, a VA outpatient screening conducted in March 2011 was positive for traumatic brain injury.  Significantly, at the time of a VA examination in September 2011, the examiner reviewed the record and determined that there was no persuasive evidence to support traumatic brain injury resulting from a blast in service.  However, in correspondence of October 2011, a VA social worker indicated that the Veteran had been followed to address cognitive deficits associated with a "well-documented traumatic brain injury sustained during deployment."  

In light of the apparent ambiguity, the Board, at the time of the September 2014 remand, requested that the Veteran be afforded a VA neurologic examination, following which an opinion was to have been offered regarding the exact nature and etiology of the Veteran's claimed residuals of traumatic brain injury.  Pertinent evidence of record is to the effect that the Veteran was, in fact, scheduled for that examination on July 30, 2015, but, for reasons which are at this time unknown, failed to report for the examination in question.  However, a Report of Contact/General Information dated on August 19, 2015 indicates the Veteran contacted the RO at that time in an attempt to reschedule his neurologic examination.  Regrettably, based on the evidence of record, it would appear that the Veteran was never, in fact, afforded that "rescheduled" examination.  Under the circumstances, the Board is of the opinion that the Veteran should be given an additional opportunity to report for the aforementioned neurologic examination prior to a final adjudication of his claim for service connection.  

Accordingly, the case is once again REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to December 2012, the date of the most recent VA posttraumatic stress disorder/traumatic brain injury examination, should be obtained and incorporated in the Veterans Benefit Management System (VBMS) electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the electronic file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS electronic file.  In addition, the Veteran should be informed of any such problem.

2.  The Veteran should then be afforded a VA neurologic examination in order to more accurately determine the exact nature and etiology of his claimed residuals of traumatic brain injury.  This examination should be conducted by a neurologist who has not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned neurologic examination, the examining neurologist should offer an opinion as to whether it is at least as likely as not the case that the Veteran sustained a head injury or traumatic brain injury as the result of the aforementioned improvised explosive device blast in February 2006.  Should it be determined that the Veteran did, in fact, suffer such an injury, an additional opinion is requested as to whether it is at least as likely as not the case that the Veteran currently suffers from symptoms "including cognitive impairment" and/or other residuals of traumatic brain injury.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  In addition, the examining neurologist must specify in his report that the Veteran's VBMS file, as well as his Virtual VA electronic file, have been reviewed.  

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim for service connection for the residuals of traumatic brain injury.  Should the benefit sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in August 2015.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



